Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 1 of 17




                             Exhibit B

                           Proposed Order
        Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 2 of 17




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                                 ORDER SUSTAINING
                    LIQUIDATING TRUSTEE’S THIRTEENTH OMNIBUS
                  OBJECTION TO CLAIMS (BOOKS AND RECORDS CLAIMS)

                                          [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”)

(i) disallowing and expunging or (ii) reducing and allowing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1A to this Order is disallowed in its entirety.

             3.     Each claim identified on Schedule 1B to this Order is reduced to the allowed

amount as identified.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Thirteenth Omnibus Objection to Claims (Books and Records Claims).

                                                         -1-
     Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 3 of 17




       4.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       5.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       6.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       7.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.



                           [Remainder of Page Intentionally Left Blank]




                                                 -2-
     Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 4 of 17




       8.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       9.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 5 of 17



                             Schedule 1
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 6 of 17




                            Schedule 1A

                          Disallowed Claims
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 7 of 17




  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   1         13BC SARL                      1398   6/26/2020        General   Unsecured:  $14,304.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $14,304.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
             ABACUS       The Neiman                               Priority: $0.00
                                                                                                     with the Reorganized
   2      TECHNICAL      Marcus Group        962   5/28/2020        General Unsecured: $27,470.36
                                                                                                     Debtors’ books and
        SERVICES LLC              LLC
                                                                                                            records
                                                                                   Total: $27,470.36

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
          ABYSS &        Neiman Marcus                                                               with the Reorganized
   3                                          68    5/8/2020        General Unsecured: $23,520.00
        HABIDECOR        Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $23,520.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
        ALEWEL'S                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   4    COUNTRY                              222   5/11/2020        General Unsecured: $18,384.00
                         Group LTD LLC                                                               Debtors’ books and
        MEATS                                                                                               records
                                                                                   Total: $18,384.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        ALEXANDROS       Neiman Marcus                                                               with the Reorganized
   5                                          99    5/8/2020        General Unsecured: $19,531.00
          GROUP LLC      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $19,531.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                       The Neiman                                  Priority: $0.00
                                                                                                     with the Reorganized
   6           ALLUME Marcus Group           814   5/22/2020        General Unsecured: $29,508.86
                                                                                                     Debtors’ books and
                               LLC                                                                          records
                                                                                   Total: $29,508.86

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   7     AMP CREATIVE                        284   5/12/2020        General Unsecured: $20,092.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $20,092.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
             ARMAN       Neiman Marcus                                                               with the Reorganized
   8                                        1932   7/16/2020        General   Unsecured:  $25,970.00
        JEWELRY INC      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $25,970.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                 ART                                               Priority: $0.00
                     Neiman Marcus                                                                   with the Reorganized
   9    HEADQUARTERS                         923   5/27/2020        General   Unsecured:  $18,627.13
                     Group LTD LLC                                                                   Debtors’ books and
                 LLC                                                                                        records
                                                                                   Total: $18,627.13

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
               BIBA          Bergdorf                                                                with the Reorganized
  10                                         803   5/22/2020        General Unsecured: $36,282.00
        ENTERPRISES      Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                   Total: $36,282.00
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 8 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        BOLLMAN HAT      Neiman Marcus                                                               with the Reorganized
  11                                         767   5/21/2020        General   Unsecured:  $19,881.00
                CO.      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $19,881.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
            CASTELLE                                               Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  12    FURNITURE CO                        2012   7/17/2020        General Unsecured: $34,051.98
                         Group LTD LLC                                                               Debtors’ books and
                 INC                                                                                        records
                                                                                   Total: $34,051.98

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        CHARLES          Neiman Marcus                                                               with the Reorganized
  13                                        1415   6/25/2020        General   Unsecured:  $22,683.04
        TERHOUT          Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $22,683.04

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        CODY FOSTER & Neiman Marcus                                                                  with the Reorganized
  14                                         224   5/11/2020        General Unsecured: $23,101.50
              CO., INC Group LTD LLC                                                                 Debtors’ books and
                                                                                                            records
                                                                                   Total: $23,101.50

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        DCM INFOTECH     Neiman Marcus                                                               with the Reorganized
  15                                         886   5/26/2020        General Unsecured: $32,932.80
              LIMITED    Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $32,932.80

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  16    DD KARMA LLC                         733   5/20/2020        General Unsecured: $23,780.90
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $23,780.90

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        DR. VRANJES      Neiman Marcus                                                               with the Reorganized
  17                                         846   5/26/2020        General Unsecured: $29,268.62
        FIRENZE SPA      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $29,268.62

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
            ELK GROUP Neiman Marcus                                                                  with the Reorganized
  18                                         703   5/20/2020        General   Unsecured:  $38,081.71
        INTERNATIONAL Group LTD LLC                                                                  Debtors’ books and
                                                                                                            records
                                                                                   Total: $38,081.71

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        GP INTERIORS     Neiman Marcus                                                               with the Reorganized
  19                                         184   5/11/2020        General Unsecured: $14,310.00
                SRLS     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $14,310.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        JILL PUMPELLY    Neiman Marcus                                                               with the Reorganized
  20                                         202   5/15/2020        General   Unsecured:  $14,580.00
         FINE ART, LLC   Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $14,580.00
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 9 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  21    JPT GROUP, LLC                      1230   6/14/2020        General   Unsecured:  $24,633.90
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $24,633.90

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        JULIA KNIGHT     Neiman Marcus                                                               with the Reorganized
  22                                          13    5/7/2020        General Unsecured: $16,257.55
                 INC.    Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $16,257.55

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        JUST BEE         Neiman Marcus                                                               with the Reorganized
  23                                         235   5/11/2020        General   Unsecured:  $18,758.56
          QUEEN          Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $18,758.56

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        KALATY RUG       Neiman Marcus                                                               with the Reorganized
  24                                         191   5/11/2020        General Unsecured: $44,190.00
             CORP.       Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $44,190.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        KAT MACONIE      Neiman Marcus                                                               with the Reorganized
  25                                         620   5/19/2020        General Unsecured: $16,851.00
             LIMITED     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $16,851.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                                with the Reorganized
  26        LUZ CAMINO                       189   5/11/2020        General Unsecured: $40,578.00
                         Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                   Total: $40,578.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        MARGIELA USA     Neiman Marcus                                                               with the Reorganized
  27                                         558   5/18/2020        General Unsecured: $32,997.00
                 INC     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $32,997.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        MARION PARKE     Neiman Marcus                                                               with the Reorganized
  28                                         289   5/12/2020        General   Unsecured:  $19,932.33
         DESIGNS LLC     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $19,932.33

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
            MATRIX                                                 Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  29    RESOURCES,                           917   5/27/2020        General Unsecured: $20,999.87
                         Group LTD LLC                                                               Debtors’ books and
              INC.                                                                                          records
                                                                                   Total: $20,999.87

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        MEMO AMERICA     Neiman Marcus                                                               with the Reorganized
  30                                         415   5/14/2020        General   Unsecured:  $45,943.20
                INC.     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $45,943.20

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        N. GOGOLICK &    Neiman Marcus                                                               with the Reorganized
  31                                        1628   7/15/2020        General Unsecured: $14,994.00
            SON CORP     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $14,994.00
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 10 of 17



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name         Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
             OAKVILLE                                               Priority: $0.00
                       Neiman Marcus                                                                  with the Reorganized
   32        PRODUCE                          903   5/27/2020        General   Unsecured:  $20,745.01
                       Group LTD LLC                                                                  Debtors’ books and
        PARTNERS , LLC                                                                                       records
                                                                                    Total: $20,745.01

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
            OLARTE                                                  Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   33   FOUSSARD &                           1032    6/1/2020        General Unsecured: $14,910.89
                          Group LTD LLC                                                               Debtors’ books and
            CO, INC                                                                                          records
                                                                                    Total: $14,910.89

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   34          PIESZAK                       1338   6/21/2020        General   Unsecured:  $14,751.00
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $14,751.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                                with the Reorganized
   35   RACIL C LIMITED                        14    5/7/2020        General Unsecured: $14,350.00
                          Goodman Inc.                                                                Debtors’ books and
                                                                                                             records
                                                                                    Total: $14,350.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
           REBECCA        Neiman Marcus                                                               with the Reorganized
   36                                         520   5/15/2020        General Unsecured: $18,506.50
        TAYLOR, INC.      Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $18,506.50

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   37       REEM ACRA                        1782   7/16/2020        General Unsecured: $17,065.29
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $17,065.29

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        REWARDSTYLE,          Bergdorf                                                                with the Reorganized
   38                                         510   5/15/2020        General Unsecured: $14,421.19
                 INC      Goodman Inc.                                                                Debtors’ books and
                                                                                                             records
                                                                                    Total: $14,421.19

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   39     SIENA LASKER                        996   5/29/2020        General   Unsecured:  $23,400.00
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $23,400.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   40    SIGNED PIECES                       1337   6/19/2020        General Unsecured: $38,334.15
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $38,334.15

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        SKC & SONS,       Neiman Marcus                                                               with the Reorganized
   41                                         709   5/20/2020        General   Unsecured:  $32,099.80
                INC.      Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $32,099.80

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        SOLACE            Neiman Marcus                                                               with the Reorganized
   42                                         832   5/26/2020        General Unsecured: $22,150.32
        LONDON            Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $22,150.32
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 11 of 17



  Ref        Name of                                                                               Reasoning for
                      Debtor Name     Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                Objection
                                                          Administrative: $0.00
                                                               Secured: $0.00
                                                                                                  Claim is inconsistent
                                                                Priority: $0.00
         STEFANO          Bergdorf                                                                with the Reorganized
   43                                     223   5/11/2020        General   Unsecured:  $22,600.00
        BEMER SRL     Goodman Inc.                                                                Debtors’ books and
                                                                                                         records
                                                                                Total: $22,600.00

                                                          Administrative: $0.00
                                                               Secured: $0.00
                                                                                                  Claim is inconsistent
                                                                Priority: $0.00
        TEAM TOCCIN   Neiman Marcus                                                               with the Reorganized
   44                                     456   5/14/2020        General Unsecured: $31,717.00
        APPAREL LLC   Group LTD LLC                                                               Debtors’ books and
                                                                                                         records
                                                                                Total: $31,717.00

                                                          Administrative: $0.00
                                                               Secured: $0.00
                                                                                                  Claim is inconsistent
                                                                Priority: $0.00
           THIERRY    Neiman Marcus                                                               with the Reorganized
   45                                    1496    7/6/2020        General   Unsecured:  $23,980.42
        MUGLER SAS    Group LTD LLC                                                               Debtors’ books and
                                                                                                         records
                                                                                Total: $23,980.42

                                                          Administrative: $0.00
                                                               Secured: $0.00
                                                                                                  Claim is inconsistent
                                                                Priority: $0.00
          US BOX      Neiman Marcus                                                               with the Reorganized
   46                                      75    5/8/2020        General Unsecured: $18,841.20
        FACTORY       Group LTD LLC                                                               Debtors’ books and
                                                                                                         records
                                                                                Total: $18,841.20

                                                          Administrative: $0.00
                                                               Secured: $0.00
                                                                                                  Claim is inconsistent
                                                                Priority: $0.00
         VIVA MODEL       Bergdorf                                                                with the Reorganized
   47                                     430   5/14/2020        General Unsecured: $24,000.00
        MANAGEMENT    Goodman Inc.                                                                Debtors’ books and
                                                                                                         records
                                                                                Total: $24,000.00

                                                          Administrative: $0.00
                                                               Secured: $0.00
                                                                                                  Claim is inconsistent
                                                                Priority: $0.00
        WELLNESS      Neiman Marcus                                                               with the Reorganized
   48                                     484   5/15/2020        General Unsecured: $14,633.00
        MGMT LLC      Group LTD LLC                                                               Debtors’ books and
                                                                                                         records
                                                                                Total: $14,633.00
Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 12 of 17



                             Schedule 1B

                     Reduced and Allowed Claims
           Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 13 of 17



Ref        Name of                                                                                                                          Reasoning for
                    Debtor Name        Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #         Claimant                                                                                                                           Objection
                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
 1           BASTIDE                      1274   6/18/2020        General   Unsecured:  $43,697.20        General   Unsecured:  $23,463.35
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $43,697.20                       Total: $23,463.35

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                         Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      CHEFS CORNER Neiman Marcus                                                                                                         with the Reorganized
 2                                        2666   8/12/2020        General Unsecured: $47,085.55              General Unsecured: $117.00
             STORE Group LTD LLC                                                                                                         Debtors’ books and
                                                                                                                                                records
                                                                                 Total: $47,085.55                        Total: $117.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      CIRE TRUDON      Neiman Marcus                                                                                                       with the Reorganized
 3                                         700   5/20/2020        General   Unsecured:  $21,599.50         General   Unsecured:  $5,495.89
           USA INC     Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $21,599.50                        Total: $5,495.89

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      CREATIVE         Neiman Marcus                                                                                                      with the Reorganized
 4                                        1913   7/20/2020        General Unsecured: $44,734.21            General Unsecured: $2,691.74
        GROUP          Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $44,734.21                       Total: $2,691.74

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
          DANIEL       Neiman Marcus                                                                                                       with the Reorganized
 5                                         437   5/14/2020        General Unsecured: $44,221.74           General Unsecured: $26,542.76
      ROUSSELOT        Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $44,221.74                       Total: $26,542.76

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
        DESIGNS BY                                               Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
 6    TAMARA NOVA                           10    5/7/2020        General Unsecured: $16,331.00            General Unsecured: $1,511.00
                       Group LTD LLC                                                                                                      Debtors’ books and
       COLLECTION                                                                                                                                records
                                                                                 Total: $16,331.00                       Total: $1,511.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                         Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
           DEVINE      Neiman Marcus                                                                                                     with the Reorganized
 7                                        1010    6/1/2020        General Unsecured: $21,273.14              General Unsecured: $945.45
      CORPORATION      Group LTD LLC                                                                                                     Debtors’ books and
                                                                                                                                                records
                                                                                 Total: $21,273.14                        Total: $945.45

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      DEVON LEIGH      Neiman Marcus                                                                                                       with the Reorganized
 8                                         256   5/12/2020        General   Unsecured:  $20,182.00         General   Unsecured:  $4,668.00
      DESIGNS, INC.    Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $20,182.00                        Total: $4,668.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                DR.                                              Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
 9    LIVINGSTONE I                        169   5/13/2020        General Unsecured: $36,213.12           General Unsecured: $11,634.36
                       Group LTD LLC                                                                                                       Debtors’ books and
           PRESUME                                                                                                                                records
                                                                                 Total: $36,213.12                       Total: $11,634.36

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
10        DUGUD LAB                       1091    6/4/2020        General Unsecured: $28,217.36           General Unsecured: $10,735.84
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $28,217.36                       Total: $10,735.84

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      EUGENIA KIM      Neiman Marcus                                                                                                       with the Reorganized
11                                         366   5/13/2020        General Unsecured: $42,125.00           General Unsecured: $27,343.85
              INC      Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $42,125.00                       Total: $27,343.85
            Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 14 of 17



Ref         Name of                                                                                                                         Reasoning for
                     Debtor Name       Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #          Claimant                                                                                                                          Objection
                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      FOUR HANDS,      Neiman Marcus                                                                                                       with the Reorganized
12                                        2394   7/20/2020        General   Unsecured:  $31,457.68        General   Unsecured:  $15,271.92
              LLC      Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $31,457.68                       Total: $15,271.92

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
         GILMAR                                                                                                                            Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
       DIVISIONE           Bergdorf                                                                                                        with the Reorganized
13                                         844   5/25/2020        General Unsecured: $44,403.95           General Unsecured: $22,891.40
      INDUSTRIA        Goodman Inc.                                                                                                        Debtors’ books and
           S.P.A.                                                                                                                                 records
                                                                                 Total: $44,403.95                       Total: $22,891.40

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
         GROWN         Neiman Marcus                                                                                                       with the Reorganized
14                                         956   5/28/2020        General   Unsecured:  $48,385.15        General   Unsecured:  $30,311.00
      ALCHEMIST        Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $48,385.15                       Total: $30,311.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                         Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      H.O.B. LLC DBA   Neiman Marcus                                                                                                     with the Reorganized
15                                         655   5/20/2020        General Unsecured: $21,519.00              General Unsecured: $255.00
       LEE BREVARD     Group LTD LLC                                                                                                     Debtors’ books and
                                                                                                                                                records
                                                                                 Total: $21,519.00                        Total: $255.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
      HALBERT USA                                                Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
16        INC./DBA                         206   5/13/2020        General Unsecured: $32,566.78           General Unsecured: $12,964.00
                       Group LTD LLC                                                                                                       Debtors’ books and
       TATEOSSIAN                                                                                                                                 records
                                                                                 Total: $32,566.78                       Total: $12,964.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
17     JETSETGO, LLC                       285   5/12/2020        General Unsecured: $19,886.78            General Unsecured: $1,624.56
                       Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $19,886.78                       Total: $1,624.56

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
18    JOULES USA INC                      1183   6/10/2020        General Unsecured: $27,786.26            General Unsecured: $7,792.23
                       Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $27,786.26                       Total: $7,792.23

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
       KOH GEN DO      Neiman Marcus                                                                                                       with the Reorganized
19                                        2226   7/20/2020        General   Unsecured:  $46,654.19        General   Unsecured:  $10,082.71
      AMERICAS LLC     Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $46,654.19                       Total: $10,082.71

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      LE CREUSET OF Neiman Marcus                                                                                                         with the Reorganized
20                                         439   5/14/2020        General Unsecured: $42,525.73            General Unsecured: $3,846.40
       AMERICA, INC. Group LTD LLC                                                                                                        Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $42,525.73                       Total: $3,846.40

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
21       LENOX CORP.                      2034   7/17/2020        General Unsecured: $33,501.70            General Unsecured: $1,022.65
                       Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $33,501.70                       Total: $1,022.65

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
         LIFETECH                                                Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
22    RESOURCES,                            49    5/7/2020        General Unsecured: $16,142.74            General Unsecured: $1,753.21
                       Group LTD LLC                                                                                                      Debtors’ books and
              LLC                                                                                                                                records
                                                                                 Total: $16,142.74                       Total: $1,753.21
           Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 15 of 17



Ref        Name of                                                                                                                            Reasoning for
                    Debtor Name        Claim # Date Filed                     Claim Amounts                  Allowed Claim Amount
 #         Claimant                                                                                                                             Objection
                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
23     LOCALISED INC                       250   5/12/2020        General   Unsecured:  $40,220.09        General   Unsecured:  $17,928.70
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $40,220.09                       Total: $17,928.70

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
          LUCAS +      Neiman Marcus                                                                                                      with the Reorganized
24                                         489   5/15/2020        General Unsecured: $40,547.50            General Unsecured: $5,959.68
      MCKEARN, LLC     Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $40,547.50                       Total: $5,959.68

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      MIRROR IMAGE     Neiman Marcus                                                                                                       with the Reorganized
25                                          95    5/8/2020        General   Unsecured:  $34,969.00        General   Unsecured:  $20,515.00
              HOME     Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $34,969.00                       Total: $20,515.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
26          MONTINO                         73    5/8/2020        General Unsecured: $46,000.00           General Unsecured: $18,503.25
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $46,000.00                       Total: $18,503.25

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
27     NEST JEWELRY                        231   5/11/2020        General Unsecured: $32,264.00           General Unsecured: $11,191.50
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $32,264.00                       Total: $11,191.50

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
       NUNA BABY                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
28    ESSENTIALS,                          776   5/21/2020        General Unsecured: $33,565.87            General Unsecured: $3,869.64
                       Group LTD LLC                                                                                                      Debtors’ books and
              INC                                                                                                                                records
                                                                                 Total: $33,565.87                       Total: $3,869.64

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
            ONE         The Neiman                               Priority: $0.00                         Priority: $0.00
                                                                                                                                          with the Reorganized
29    JEANSWEAR        Marcus Group       2148   7/20/2020        General Unsecured: $23,794.70            General Unsecured: $6,045.00
                                                                                                                                          Debtors’ books and
       GROUP LLC                LLC                                                                                                              records
                                                                                 Total: $23,794.70                       Total: $6,045.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
       PENINSULA                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
           HOME        Neiman Marcus                                                                                                       with the Reorganized
30                                          25    5/7/2020        General   Unsecured:  $26,266.00         General   Unsecured:  $2,202.00
      COLLECTION       Group LTD LLC                                                                                                       Debtors’ books and
             CO.                                                                                                                                  records
                                                                                 Total: $26,266.00                        Total: $2,202.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                         Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      PETITE PLUME     Neiman Marcus                                                                                                     with the Reorganized
31                                         869   5/26/2020        General Unsecured: $17,999.35              General Unsecured: $918.60
                LLC    Group LTD LLC                                                                                                     Debtors’ books and
                                                                                                                                                records
                                                                                 Total: $17,999.35                        Total: $918.60

                                                           Administrative: $32,140.00               Administrative: $32,140.00
                                                                      Secured: $0.00                           Secured: $0.00
                                                                                                                                             Claim is inconsistent
                                                                                    Priority: $0.00                          Priority: $0.00
      PLS/MAISON       Neiman Marcus                                                                                                         with the Reorganized
32                                        1636   7/14/2020        General   Unsecured:  $32,140.00                General Unsecured:   $0.00
         LABICHE       Group LTD LLC                                                                                                         Debtors’ books and
                                                                                                                                                    records
                                                                                 Total: $64,280.00                        Total: $32,140.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      RARE BEAUTY      Neiman Marcus                                                                                                      with the Reorganized
33                                         808   5/22/2020        General Unsecured: $19,433.20            General Unsecured: $3,715.42
      BRANDS, INC.     Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $19,433.20                       Total: $3,715.42
           Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 16 of 17



Ref        Name of                                                                                                                          Reasoning for
                    Debtor Name        Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #         Claimant                                                                                                                           Objection
                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      RFID SHERPAS,    Neiman Marcus                                                                                                       with the Reorganized
34                                         380   5/13/2020        General   Unsecured:  $33,782.10         General   Unsecured:  $5,390.34
                LLC    Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $33,782.10                        Total: $5,390.34

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                            Priority: $16,675.00                    Priority: $16,675.00
                       Neiman Marcus                                                                                                       with the Reorganized
35        ROOTS SAS                       2112   7/20/2020         General Unsecured: $22,318.00                 General Unsecured: $0.00
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $38,993.00                       Total: $16,675.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
        ROYAL-PEDIC Neiman Marcus                                                                                                          with the Reorganized
36                                         391   5/13/2020        General   Unsecured:  $19,216.00         General   Unsecured:  $1,700.00
      MATTRESS MFG. Group LTD LLC                                                                                                          Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $19,216.00                        Total: $1,700.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
37      SAVOY HOUSE                        835   5/26/2020        General Unsecured: $23,938.93                General Unsecured: $74.00
                       Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $23,938.93                          Total: $74.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      SWIMWEAR         Neiman Marcus                                                                                                       with the Reorganized
38                                        1184   6/10/2020        General Unsecured: $39,813.84           General Unsecured: $21,692.80
      ANYWHERE         Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $39,813.84                       Total: $21,692.80

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
39       TAI JEWELRY                      1017    6/1/2020        General Unsecured: $39,365.00                General Unsecured: $40.00
                       Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $39,365.00                          Total: $40.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      TAYLOR JAMES     Neiman Marcus                                                                                                      with the Reorganized
40                                         397   5/13/2020        General Unsecured: $20,385.00            General Unsecured: $4,182.41
               LLC     Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $20,385.00                       Total: $4,182.41

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
41         THULE INC                      1377   6/24/2020        General   Unsecured:  $19,829.03           General   Unsecured:  $708.00
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $19,829.03                          Total: $708.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      WILD AND WOLF, Neiman Marcus                                                                                                         with the Reorganized
42                                        1978   7/20/2020        General Unsecured: $35,497.80           General Unsecured: $10,762.30
                INC. Group LTD LLC                                                                                                         Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $35,497.80                       Total: $10,762.30

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
        WILLIAM                                                  Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
43      ARTHUR                            2558   7/28/2020        General   Unsecured:  $16,244.02           General   Unsecured:  $154.60
                       Group LTD LLC                                                                                                       Debtors’ books and
      INC*61567*                                                                                                                                  records
                                                                                 Total: $16,244.02                          Total: $154.60

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                         Claim is inconsistent
           WINWARD                                               Priority: $0.00                         Priority: $0.00
                     Neiman Marcus                                                                                                       with the Reorganized
44    INTERNATIONAL                        985   5/29/2020        General Unsecured: $30,033.10              General Unsecured: $560.00
                     Group LTD LLC                                                                                                       Debtors’ books and
                INC.                                                                                                                            records
                                                                                 Total: $30,033.10                        Total: $560.00
           Case 20-32519 Document 2486-2 Filed in TXSB on 05/21/21 Page 17 of 17



Ref         Name of                                                                                                                      Reasoning for
                     Debtor Name     Claim # Date Filed                     Claim Amounts                Allowed Claim Amount
 #          Claimant                                                                                                                       Objection
                                                         Administrative: $0.00                   Administrative: $0.00
                                                              Secured: $0.00                          Secured: $0.00
                                                                                                                                        Claim is inconsistent
                                                               Priority: $0.00                         Priority: $0.00
       WOLF DESIGNS, Neiman Marcus                                                                                                      with the Reorganized
  45                                     705   5/20/2020        General Unsecured: $44,838.94            General Unsecured: $3,453.54
                 INC Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                               records
                                                                               Total: $44,838.94                       Total: $3,453.54
